Citation Nr: 0323842	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  99-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In January 2001 the case was remanded to the RO 
for additional action.  The case has been returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has compensable service connected 
disabilities of PTSD rated at 50 percent disabling and 
blindness of the left eye rated at 30 percent disabling.  The 
combined disability rating is 70 percent.  

3.  The veteran is not unemployable due to his service 
connected disabilities. 


CONCLUSION OF LAW

The criteria for a total disability rating due to individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.14, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2002).

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service 
connected disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.   The 
following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  Marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a) (2002). 

The veteran has compensable service connected disabilities of 
PTSD rated at 50 percent disabling and blindness of the left 
eye rated at 30 percent disabling.  The combined disability 
rating is 70 percent.  Accordingly, the veteran meets the 
percentage requirements of the Schedule for consideration of 
a rating of total disability for compensation purposes due to 
individual unemployability.  38 C.F.R. § 4.16(a) (2002).

The veteran's application for increased compensation based on 
unemployability (VA Form 21-8940), received in March 1998, 
shows that the veteran claimed that he became too disabled to 
work in 1995.  However, a December 1999 VA vocational 
rehabilitation and counseling record shows that he was 
downsized from employment in 1995 and that he became involved 
in self employment projects.  

The veteran testified at a hearing at the RO that he worked 
evenings teaching computer courses.  Additionally, statements 
from the veteran's supervisor indicate he worked three hours 
per day four days per week.  This individual also indicated 
that special provisions had been made for the veteran and if 
he worked more he became stressful and anxiety prone.  The 
supervisor opined that no other employer would make such 
concessions.  

The December 1997 VA examination report shows that the 
veteran had massive difficulty obtaining and maintaining work 
situations but was functioning in a part time job.  It does 
not show that the veteran was unemployable.  The December 
1999 VA vocational rehabilitation and counseling record does 
not show that he is considered unemployable but rather that 
he was probably underutilizing his skills.  This case was 
remanded to the RO for further examination of the veteran.  
The veteran received a VA eye examination in August 2002.  In 
a November 2002 addendum, the examiner indicated that there 
were certain occupations where vision in only one eye would 
be a detriment but that there were numerous people in the 
work force with vision on only one eye.  For the September 
2002 VA PTSD examination, the examiner indicated that the 
veteran did not present evidence that his ability to function 
was significantly impacted by PTSD and that panic attacks of 
unclear etiology appeared more problematic.  In a November 
2002 addendum, the examiner indicated that there was no 
evidence that the veteran's ability to function on the job 
was precluded by PTSD.  

The veteran meets the schedular criteria for consideration of 
a total disability rating due to individual unemployability, 
and the veteran's employment supervisor has indicated that 
the veteran is in a work environment that takes into account 
his disabilities and that no other employer would make such 
concessions.  However, the veteran has not been found to be 
unemployable by VA vocational rehabilitation and counseling.  
Additionally, VA medical examiners have indicated that the 
veteran's service connected disabilities alone do not caused 
him to be unemployable.  The VA vocational rehabilitation and 
counseling records are considered more probative than the 
statements from the private employer since VA vocational 
rehabilitation and counseling personnel have more expertise 
in employment of veterans with disabilities.  Additionally, 
the reports of the VA examiners are also very probative since 
they provide an expert assessment of employability based on 
examination of the service connected disability, and the 
claims file was reviewed.  This more probative evidence shows 
that the veteran is not unemployable due to his service 
connected disabilities.  Furthermore, the veteran reported 
his income for the previous 12 months at the time he filed 
his claim as $13,000.  This significantly exceeds the current 
amount -- $9,039 -- established as the poverty threshold for 
one person.  67 Fed. Reg. 71,232 (November 29, 2002).  The 
veteran's employment is thus not marginal.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to a total disability rating due to individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.14, 4.16 (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
August 1998 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  In a May 
2002 VA letter the veteran was advised of the VCAA, the kind 
of evidence he was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  The veteran has 
received VA examinations.  VA medical records have been 
requested and obtained, and statements from the veteran's 
employer have been received.  The veteran's VA vocational 
rehabilitation and counseling records have also been 
obtained.  The veteran has not identified additional relevant 
evidence of probative value which has not already been sought 
and associated with the claims file.  Accordingly, the facts 
relevant to this claim have been developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to a total disability rating due to individual 
unemployability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

